DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on or after January 6th, 2021 has been entered. Claims
1-4, 10-14, and 20 remain pending. Claims 1 and 12 have been amended. 
Claim Interpretation
The term circadian light (CL) is being interpreted as it is described in the specification. The specification describes circadian light as a metric which gives an indication of the strength of a light’s effect on the human circadian system.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 10, 11, 12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peeters (US 2018/0056027 A1) in view of van de Ven (US 2016/0366746 A1), Williams (US 2014/0128941 A1) and Berman et al. (US 2017/0348506 A1) herein after Berman.
a method of controlling a lighting device (control unit 300 and Fig.4a-4c: lighting apparatus 100) having at least two differently colored channels (first light source 110, second light source 120, and third lighting source 130: the first and third channels are of a blue and red color respectively. The lighting sources will be considered analogous to channels) of solid state light sources (Para [0029] “the group of solid state light sources”), comprising: receiving, at a processor, a target lux and correlated color temperature (CCT) (Para [0040] “intensities of these respective light sources may be tuned to vary the correlated color temperature…one may desire to adjust the correlated color temperature or correlated color temperature scheme”: the intensities or lux of the light sources and varied CCT are tuned, and therefore are received); determining, by the processor, a range of circadian light (CL) values that is achievable at the target lux and CCT (Para [0040] “the intensities of these respective light sources may be tuned to vary the correlated color temperature (and MEF), e.g. in the above indicted ranges, e.g. by continuously adjusting”: the MEF stands for melanopsin effectiveness factor and will be considered to be analogous to CL as they both are defined as the amount of impact light has on the human circadian rhythm); determining, by the processor, whether CL should be minimized or maximized (Para [0040] – Para 0044]); determining, by the processor, a target CL within the range of achievable CL values (Para [0040] “providing a variable spectral power distribution in the blue range” and Para [0041] – Para [0044]); but does not explicitly teach receiving, at the processor, a calibration database that includes a lux table, a CCT table, and a CL table that define the lux, CCT, and CL, respectively, of light output by the lighting device as a function of driving current or voltage for the at least two channels according to the calibration database so that the lighting device emits 
However, Williams discloses receiving, at the processor, a calibration database (Para [0344] “The value of current I.sub.LED is directly copied from the calibration table... to maintain an accurate brightness.”) and thus the output according to the calibration database so that the lighting device emits lights having the target lux, CCT, and CL. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of controlling the lighting device to include the receiving, at a processor, a calibration database and thus the output according to the calibration database as disclosed by Williams to ensure that the lighting device is performing in a precise manner. 
Furthermore, van de Ven discloses the use of a lux table, a CCT table, and a CL table that define the lux, CCT, and CL, respectively, of light output by the lighting device as a function of driving current or voltage for the at least two channels (Para [0047] “FIG. 6 is a table including correlated color temperature (CCT), color rendering index (CRI) (which is equivalent to lux), and melatonin suppressing milliwatts per 100 lumens values for various light sources (equivalent to CL)”; A 60W bulb is shown in the figure, the power equation (P=IV) shows a power output in watts that is a function of driving current and voltage for the at least 2 channels).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to combine the lighting device of Peeters with the features of receiving a 
Moreover, in an apparatus and method for providing tunable circadian lighting at constant perceived brightness and color, Berman discloses  wherein CL is independent from lux and CCT within the range of achievable CL values such that the target lux and CCT remain unchanged when the target CL is changed within the range of achievable CL values (Para [0046] “a single light source (e.g. fixture, module, or other with a set of plurality of individual LED light sources) may be produced wherein both general purpose or background lighting and circadian lighting may be provided, and in a manner where perceivable brightness (e.g., as measured by a true brightness meter see below) and perceivable color are both constant over the shift from an "awake" state to a "sleep" state. Said awake and sleep state generally correlate to a low melatonin production/metabolization rate and a high melatonin production/metabolization rate, respectively; alternatively, said awake and sleep state could be said to correlate to a more alert state and a more sedate state, respectively”: Examiner considers the perceivable brightness as equivalent to lux, perceivable color as equivalent to CCT, and the sleep/awake state shift is the shift in CL value because the states correlate to low 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Peeters in view of Williams and van de Ven to further specify wherein CL is independent from lux and CCT within the range of achievable CL values such that the target lux and CCT remain unchanged when the target CL is changed within the range of achievable CL values as disclosed by Berman for the purpose of providing a lighting pattern that would shift from low melanopic content to high melanopic content throughout a night shift in order to encourage alertness on the job. Other advantages such as lighting that would encourage alertness during late night hours at a university library are also a possibility.
Regarding claims 3 and 4,  Peeters in view of Williams, van de Ven, and Berman disclose the method of claim 1 and Peeters further teaches wherein the at least two channels further include a blue channel (Para [0074-0075] “the first light source light 111 comprises blue light… the second light source light 121 comprises blue light”: the blue light courses are analogous to the channels claimed by applicant) including a plurality of blue solid state light sources (Para [0029] “first light source and second light sources…selected from the group of solid state light sources”), but does not teach 
However, Berman discloses the at least two channels include a first white channel including a plurality of white solid state light sources having a first CCT (Para [0047] “a first subset 62 having a high melanopic content and white in color”: a subset is a subset of LEDs) and a second white channel including a plurality of white solid state light sources having a second CCT (Para [0047] “a second subset 63 also white in color and having a low melanopic content”: a subset is a subset of LEDs), the first and second CCTs being different (Examiner considers that in this example the low/high melanopic content mean the subsets of LEDs have different CCT: See Berman Abstract).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the claimed invention to modify the method of Peeters in view of Williams and van de Ven, and Berman to further include the at least two channels include a first white channel including a plurality of white solid state light sources having a first CCT and a second white channel including a plurality of white solid state light sources having a second CCT, the first and second CCTs being different as disclosed by Berman as way to tune background lighting over a range of color temperatures accordingly stimulate circadian rhythm (Berman: Abstract). 
Regarding claim 10, Peeters further teaches providing a user interface (UI) (Para [0043] “the lighting apparatus may further include a user interface.”) that includes control features for simultaneously controlling the CL and lux of the light output by the lighting device (Para [0043]”for instance one or more of the correlated color temperature, a color temperature scheme, an intensity of the white light: the instance refers to controlling of the light output”).  
Regarding claim 11, Peeters further teaches providing a user interface (UI) (Para [0043] “the lighting apparatus may further include a user interface.”) that includes control features for simultaneously controlling the CL, lux, and CCT of the light output by the lighting device (Para [0043]”for instance one or more of the correlated color temperature, a color temperature scheme, an intensity of the white light: the instance refers to controlling the light output”). 
Regarding claim 12,  Peeters teaches a lighting system (Para [0009] “a three-channel lighting apparatus”), comprising: a lighting device (element 100) including at least two differently colored channels of solid state light sources (Para [0074] “light source light 121 comprises blue light...a third light source 130 configured to provide red light source light 131”); a processor coupled to the lighting device (Para [0040] “the lighting apparatus may comprise a control unit”) and configured to: receive a target lux and CCT (Para [0040] “intensities of these respective light sources may be tuned to vary the correlated color temperature…one may desire to adjust the correlated color temperature or correlated color temperature scheme”: the intensities or lux of the light sources and varied CCT are tuned, and therefore are received); determine a range of CL values that is achievable at the target lux and CCT (Para [0040] “the intensities of these respective light sources may be tuned to vary the correlated color temperature (and MEF), e.g. in the above indicted ranges, e.g. by continuously adjusting”: the MEF stands for melanopsin effectiveness factor and will be considered to be analogous to CL as they both are defined as the amount of impact light has on the human circadian rhythm); determine whether CL should be minimized or maximized (Para [0040] – Para [0044]); determine a target CL within the range of achievable CL values (Para [0040] “providing a variable spectral power distribution in the blue range” and Para [0041] – Para [0044]), but does explicitly teach that it further comprise a non-transitory computer readable medium containing a calibration database that includes a lux table, a correlated color temperature (CCT) table, and 
However, Williams discloses a non-transitory computer readable medium containing a calibration database (Para [0324] “During final electrical test, the LED pad may optionally be set into calibration mode where all the LEDs of a given wavelength LED are operated at full brightness and the default values of I.sub.LED adjusted to achieve the best uniformity of brightness. This process is repeated and stored in a default register for I.sub.LED. All default registers are stored in nonvolatile memory as described previously)” and determine an output for each of the at least two channels according to the calibration database so that the lighting device emits light having the target lux, CCT, and CL. (Para [0324] “calibration mode where all the LEDs of a given wavelength LED are operated at full brightness and the default values”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of controlling the lighting device to include the receiving, at a processor, a calibration database and thus the output according to the calibration database as disclosed by Williams to ensure that the lighting device is performing in a precise manner. 
Furthermore, van de Ven discloses inclusion of a lux table, a CCT table, and a CL table that define the lux, CCT, and CL, respectively, of light output by the lighting device as a function of a driving current or voltage for the at least two channels (Para [0047] “FIG. 6 is a table including correlated color temperature (CCT), color rendering index (CRI), and melatonin suppressing milliwatts per 100 lumens values for various light sources”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to combine the lighting system as taught by Peeters with it further comprising a non-transitory computer readable medium containing a calibration database as disclosed by Williams that includes a lux table, a CCT table, and a CL table that define the lux, CCT, and CL, respectively, of light output by the lighting device as a function of a driving current or voltage for the at least two channels as disclosed by van de Ven to determine an output for each of the at least two channels according to the calibration database so that the lighting device emits light having the target lux, CCT, and CL as a way to control the amount of  blue light to limit negative impacts on human circadian rhythm (van de Ven Para [0019] and Para [0020]). 
Moreover, in an apparatus and method for providing tunable circadian lighting at constant perceived brightness and color, Berman discloses  wherein CL is independent from lux and CCT within the range of achievable CL values such that the target lux and CCT remain unchanged when the target CL is changed within the range of achievable CL values (Para [0046] “a single light source (e.g. fixture, module, or other with a set of plurality of individual LED light sources) may be produced wherein both general purpose or background lighting and circadian lighting may be provided, and in a manner where perceivable brightness (e.g., as measured by a true brightness meter see below) and perceivable color are both constant over the shift from an "awake" state to a "sleep" state. Said awake and sleep state generally 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Peeters in view of Williams and van de Ven to further specify wherein CL is independent from lux and CCT within the range of achievable CL values such that the target lux and CCT remain unchanged when the target CL is changed within the range of achievable CL values as disclosed by Berman for the purpose of providing a lighting pattern, for example, that would shift from low melanopic content to high melanopic content throughout a night shift in order to encourage alertness on the job. Other advantages such as lighting that would encourage alertness during late night hours at a university library to promote alertness during study sessions are also a possibility.
Regarding claim 14, Peeters in view of Williams, van de Ven, and Berman discloses the lighting system of claim 12, but does not teach the at least two channels include a first white channel including a plurality of white solid state light sources having a first CCT and a second white channel including a plurality of white solid state light sources having a second CCT, the first and second CCTs being different.
However, Berman discloses the at least two channels include a first white channel including a plurality of white solid state light sources having a first CCT (Para [0047] “a first subset 62 having a high melanopic content and white in color”: a subset is a subset of LEDs) and a second white channel including a plurality of white solid state light sources having a second CCT (Para [0047] “a second subset 63 also white in color and having a low melanopic content”: a subset is a subset of LEDs), the first and second CCTs being different (Examiner considers that in this example the low/high melanopic content mean the subsets of LEDs have different CCT: Berman Abstract).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the invention to modify the method of Peeters in view of Williams, van de Ven, and Berman to further include the at least two channels include a first white channel including a plurality of white solid state light sources having a first CCT and a second white channel including a plurality of white solid state light sources having a second CCT, the first and second CCTs being different as taught by Berman as way to tune background lighting over a range of color temperatures accordingly stimulate circadian rhythm (Berman: Abstract).
Regarding claim 20, Peeters further teaches wherein the processor is further configured to: provide a user interface (UI) (Para [0043] “the lighting apparatus may further include a user interface.”) that includes control features for simultaneously controlling the CL, lux, and CCT of the light output by the lighting device.
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Peeters in view of Williams, van de Ven, and Berman, as applied to claim 1 (for claim 2)  and claim 12 (for claim 13) in view of Soler et al. (US 2017/0086274 A1) herein after Soler.
Regarding claim 2, Peeters in view of Williams, van de Ven, and Berman disclose the method of claim 1, and Peeters further teaches wherein the at least two channels include a blue channel (Para [0074-0075] “the first light source light 111 comprises blue light… the second light source light 121 comprises blue light”: the blue light sources are analogous to the channels) including a plurality of blue solid state light sources (Para [0029] “the group of solid state light sources”) and the method further comprising controlling the CL of the light emitted by the lighting device predominately with the blue channel and controlling the lux of the light emitted by the lighting device predominately with the white channel (Para [0040] “This control unit is especially configured to independently control…said white light having a variable correlated color temperature…the intensities of these respective light sources may be tuned to vary the correlated color temperature (and MEF)”: control unit controls the blue light, which determines the CL (MEF) and the intensities”), but does not explicitly teach a white channel including a plurality of white solid state light sources.
However, Soler discloses a white channel including a plurality of white solid state light sources (Para [0023] “the LED of the first color produces white light… the LED of the second color produces white light).
Therefore, it would have been obvious to one of ordinary skill in the art at the claimed invention to combine the method of claim 1,  wherein the at least two channels include a blue channel including a plurality of blue solid state light sources the method further comprising 
Regarding claim 13, Peeters in view of Williams, van de Ven and Berman disclose the lighting system of claim 12, and Peeters further teaches wherein the at least two channels include a blue channel (Para [0074] “light source light 121 comprises blue light) including a plurality of blue solid state light sources (Para [0013] “light sources are especially solid state light sources”) and  the processor is further configured to: control the CL of the light emitted by the lighting device predominately with the blue channel and control the lux of the light emitted by the lighting device predominately with the white channel.  (Para [0040] “This control unit is especially configured to independently control…said white light having a variable correlated color temperature. Hence, the intensities of these respective light sources may be tuned to vary the correlated color temperature (and MEF)”), but does not explicitly teach a white channel including a plurality of white solid state light sources. 
However, Soler discloses a white channel including a plurality of white solid state light sources (Para [0023] “the LED of the first color produces white light… the LED of the second color produces white light”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to combine the lighting system of claim 12, wherein the at least two channels include a blue channel including a plurality of blue solid state light sources and the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792